DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 10, 11, 13, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi US 2020/0408182.
[AltContent: textbox (Leadframe portion. W9 connected to a leadframe)][AltContent: arrow]
    PNG
    media_image1.png
    608
    671
    media_image1.png
    Greyscale


Regarding claims 1,8, 15, Taguchi shows in fig.1-8, a semiconductor package system and a method comprising: a first bond wire (W9) bonded to a portion of a leadframe (shown above) and to a pad of a semiconductor die (12), the first bond wire (W9) coupled to one of a power source or a ground [0161]; and a second bond wire (W8) bonded to the portion of the leadframe and configured to be bonded to a control integrated circuit (11)[0076]; wherein the portion of the substrate forms a current sense area [0076](Current detection circuit 26,27 will perform the action) configured to allow the control integrated circuit to use the second bond wire and the current sense area to measure a current flowing through the first bond wire during operation.
As for the functional limitation: “measure a current flowing”, device 4 comprises current detector, current limiting circuit that will be able to measure the current, since it’s function is to first sense the current and controlling it throughout the circuitry. Ishimatsu’s device and claimed invention are substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding claims 3, 10, 17 Taguchi shows in fig.1-8, a system wherein the semiconductor die (12) is an insulated gate bipolar transistor [0079].
Regarding claims 4, 11 Taguchi shows in fig.1-8, a system wherein the first bond wire comprises aluminum [0121].
Regarding claims 13, 18, Taguchi shows in fig.1-8, a system wherein the third bond wire comprises aluminum [0486].
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi US 2020/0408182 as applied to claims 1, 3, 4, 8, 10, 11, 13, 15, 17, 18, and further in view of Ishimatsu US 2021/0217741.
Regarding claims 19,20, Taguchi shows in fig.1-8, having a bond wire (W9).
differs from the claimed invention because he does not explicitly disclose a device wherein the second bond wire comprises gold, further comprising reducing a junction temperature between the pad and the first bond wire and the at least third bond wire by dividing the total current between the first bond wire and the at least third bond wire.
Ishimatsu discloses a method of having a system wherein the second bond wire comprises gold [0486]; wherein a junction temperature [0530], [1186] between the pad and the first bond wire and the at least third bond wire is reduced by dividing the total current with the first bond wire and the at least third bond wire (shut down circuit 481 will be able to perform the action).
Ishimatsu is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Taguchi. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Ishimatsu in the device of Taguchi because it will facilitate temperature monitoring of the device and also a device with a higher level of integration [0007].
Allowable Subject Matter
3.	Claims 2, 5-7, 9, 12, 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive. The Applicant argues that Taguchi does not disclose a first bonding wire bonded t a portion of a leadframe. The Examiner respectfully disagrees because Taguchi shows in fig.1-8, a semiconductor package system and a method comprising: a first bond wire (W9) bonded to a portion of a leadframe (picture shown above) and to a pad of a semiconductor die (12). Further, the instant invention does not detail with specificity the current sense area. In fact, the specification merely describes a wire bond connected t an IC, rather than a detailed circuitry performing the action of sensing the current. Therefore, the circuitry comprised in Taguchi, designed to sense current in the circuitry is equivalent, and in fact, more specific than the instant invention current sense area.
Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813